UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 25, 2013 KONARED CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-176429 99-0366971 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2829 Ala Kalani Kaumaka St., Suite F-133, Koloa, HI 96756 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 808.212.1553 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement. The disclosure under this item is included under item 3.02 and is incorporated by reference. Item 3.02.Unregistered Sales of Equity Securities. On November 25, 2013, we agreed to grant stock options to Parker Mclachin, a consultant, pursuant for the option to purchase an aggregate of 250,000 shares of our common stock at an exercise price of $0.70 per share, exercisable until November 25, 2016.The options granted will be 100% vested.These options will not be subject to our 2013 stock option plan. We issued securities to one U.S. person, who is an accredited investor (as that term is defined in Rule501 of Regulation D, promulgated by the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, and in issuing these units to this investor we relied on the registration exemption provided for in Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. Form of Stock Option Agreement (US persons no plan) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KONARED CORPORATION /s/ Shaun Roberts Shaun Roberts President, Chief Executive Officer and Director January 16, 2014 2
